Citation Nr: 1025497	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
secondary to posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which denied the Veteran's claim 
of entitlement to service connection for fibromyalgia, to include 
as secondary to PTSD.  

The Board has previously considered this appeal.  In an April 
2009 decision, the Board, in pertinent part, denied the Veteran's 
claim, and the Veteran subsequently appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In December 2009, while the case was pending before 
the Court, the VA Office of General Counsel and the appellant's 
attorney filed a Joint Motion for Remand ("Joint Motion"), 
requesting that the Court vacate the Board's April 2009 decision 
concerning this issue, and that it remand the case for further 
development and readjudication.  In January 2010, the Court 
granted the parties' Joint Motion, vacated that portion of the 
Board's decision which denied service connection for 
fibromyalgia, and remanded the case to the Board for compliance 
with the directives that were specified in the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that he has fibromyalgia, which he also 
asserts is secondary to PTSD.  

As an initial matter, the Board notes that service connection may 
be established on a secondary basis for a disability which is 
proximately due to, or the result of a service-connected disease 
of injury.  38 C.F.R. § 3.310(a).  In the aforementioned April 
2009 Board decision, however, the Board concluded that there was 
no legal basis upon which to grant the Veteran's claim of 
entitlement to service connection for PTSD.  Accordingly, service 
connection for fibromyalgia secondary to PTSD was denied.  

The Board notes that the Veteran's service treatment records are 
negative for a diagnosis of or symptoms related to fibromyalgia.  
Post-service treatment reports currently of record also reveal no 
evidence that the Veteran has ever been diagnosed with 
fibromyalgia.  However, as noted by the parties in the December 
2009 Joint Motion, in a VA Authorization and Consent to Release 
Information form, dated October 2006, the Veteran requested that 
the RO obtain treatment records from the VA Medical Center 
("VAMC") in Grand Island, Nebraska, since 1985, which he 
contends show a diagnosis of and treatment for fibromyalgia.  

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law 
No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
This includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  

Additionally, where VA has constructive or actual knowledge of 
the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must also be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant were, 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record").  

In this case, although the claims folder contains the Veteran's 
VAMC treatment records as far back as April 1999, there is no 
evidence that a specific attempt has been made to obtain 
treatment records prior to that date.  As records in the 
possession of VA are deemed to be constructively of record, an 
attempt should be made to acquire any previous records that 
demonstrate a diagnosis of or treatment for the Veteran's claimed 
fibromyalgia.  

Moreover, in the aforementioned Joint Motion, the parties agreed 
that the Board failed to explain why the Veteran was not entitled 
to a VA examination to determine whether he had fibromyalgia as a 
result of service.  

In this regard, the Board notes that, in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that, in initial service 
connection claims, VA must provide a medical examination where 
there is (1) competent evidence of a current disability, or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. 

In the present case, although there is no evidence of record that 
the
Veteran has a current diagnosis of fibromyalgia, recent VAMC 
treatment reports show that he has complained of experiencing 
pain throughout his body for a number of years, and was recently 
prescribed the medication Cymbalta for diabetic neuropathy, a 
condition for which he is service connected.  He is also service 
connected for diabetes mellitus, type II.  In this regard, the 
Board notes that, while he was recently afforded a VA diabetes 
examination and was diagnosed with diabetic neuropathy, neither 
the RO nor the Board specifically requested an opinion as to 
whether his current symptomatology may also be related to, or 
caused by fibromyalgia, or whether a finding of fibromyalgia may 
be related to his service-connected diabetes mellitus.  The 
requirement under the VCAA for warranting a VA examination, that 
the evidence "indicates" that the Veteran's disability "may" 
be associated with the Veteran's service, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Accordingly, and in consideration of the concerns raised by the 
parties in the Joint Motion, the Board finds that the Veteran 
should be afforded a VA examination in order to obtain a medical 
opinion regarding his claimed disability.  38 C.F.R. § 
3.159(c)(4) (2009).

The Board also notes that because the claims file only contains 
the Veteran's VAMC treatment records through September 2009, an 
attempt should be made to obtain his most up-to-date treatment 
records.  See Bell v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records 
pertaining to the Veteran's claimed treatment 
for overall body pain (claimed as 
fibromyalgia) both for the period September 
2009 to the present, and from 1985 to April 
1999.  Any negative reply should be 
specifically indicated in the claims folder. 

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
etiology of his current widespread bodily 
pain and related symptomatology.  The claims 
folder must be provided to the examiner for 
review of pertinent documents therein in 
conjunction with the examination, and the 
examiner must note in the examination report 
that the claims folder has been reviewed.  
Any and all necessary diagnostic tests should 
be performed.  If the examiner finds that the 
Veteran currently has fibromyalgia, he/she 
should be asked to indicate whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
fibromyalgia is related to the Veteran's 
military service.  The examiner should also 
indicate whether it is at least as likely as 
not that fibromyalgia is related to the 
Veteran's service-connected diabetes 
mellitus, type II and/or residuals thereof.  
The examiner should also take the Veteran's 
personal account of his medical history into 
account and note that this has been 
considered along with the medical evidence of 
record.  Any and all opinions must be 
supported by a complete rationale.

The examiner is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
the claim.  

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case ("SSOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

